Citation Nr: 1045459	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Evaluation of lumbar spine degenerative changes, currently 
rated noncompensable (0 percent disabling).

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 50 percent disabling.

3.  Entitlement an increased rating for chronic bronchitis, 
currently rated 10 percent disabling.

(The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) is the subject of a separate 
Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1969 and from October 1971 to June 1990.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In that decision, the RO, among other things, granted 
service connection for lumbar spine degenerative changes and 
assigned a noncompensable rating.  The RO also denied claims for 
increased ratings for PTSD and chronic bronchitis, rated 50 and 
10 percent, respectively.   The Veteran appealed the assigned 
rating for lumbar spine degenerative changes as well as the 
denials of the increased rating claims.

In November 2009, the Board remanded the claims for a 
videoconference hearing.  The Veteran subsequently indicated that 
he desired a Travel Board hearing, and in June 2010 he testified 
at such a hearing before the undersigned.  A transcript of that 
hearing is of record.  By affording the Veteran a Board hearing, 
the RO substantially complied with the Board's November 2009 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) 
("substantial compliance" rather than "strict compliance" is 
required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 
146-47 (1999)).


FINDINGS OF FACT

1.  Lumbar spine degenerative changes are manifested by 
satisfactory evidence of painful motion, but otherwise normal 
orthopedic and neurologic findings.

2.  PTSD causes occupational and social impairment with reduced 
reliability and productivity, but there are not deficiencies in 
most areas.

3.  Pulmonary Function Test (PFT) results indicate that FEV-1 
(Forced Expiratory Volume in one second) has been between 61 and 
70 percent predicted, and there is no indication that the ratio 
of FEV-1 to Forced Vital Capacity (FVC) more accurately reflects 
the level of disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for lumbar spine 
degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 
(2010).

2.  The criteria for a rating higher than 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a rating of 30 percent for chronic 
bronchitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.96, 4.97, Diagnostic Code 6600 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As noted above, the claim for a higher initial rating for lumbar 
spine degenerative changes arises from the Veteran's disagreement 
with the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); 
VAOPGCPREC 8-2003 (2003).  In any event, as discussed below, such 
additional VCAA notice was provided with regard to this claim.

In a June 2008 post-rating letter, the RO notified the Veteran of 
the evidence needed to substantiate the claims for increased 
ratings as well as for a higher initial rating for lumbar spine 
degenerative changes.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in June 2008 letter.

The June 2008 letter also provided additional information 
regarding disability ratings and the criteria applicable to the 
Veteran's increased rating claims and higher initial rating 
claim, including the text of the applicable diagnostic codes, in 
compliance with a decision of the Court that was subsequently 
vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, all of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claims in a May 2010 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  The Veteran 
was also afforded multiple VA examinations as to the severity of 
each of the disabilities for which he is claiming higher ratings.  
As indicated in the discussion below, these examinations were 
adequate because they were based on consideration of the 
Veteran's prior medical history and examinations and described 
the disabilities in sufficient detail to enable the Board to make 
a fully informed evaluation.  See Stefl v. Nicholson, 21 Vet.App. 
120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 
(1994)).

Moreover, during the June 2010 Board hearing, the Veteran was 
given an opportunity to indicate the existence of and submit any 
potentially relevant evidence in his possession in support of his 
claims.  He submitted such additional evidence, along with a 
waiver of initial RO review of this evidence.  This action 
supplements VA's compliance with the VCAA and satisfies 38 C.F.R. 
§ 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for a higher initial rating for lumbar 
spine degenerative changes and for increased ratings for PTSD and 
chronic bronchitis are thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where an 
award of service connection for a disability has been granted and 
the assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are also appropriate for any increased 
rating claim when the factual findings show distinct time periods 
during the appeal period where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, 
uniform ratings are proper for each disability on appeal.

Lumbar Spine

The Veteran's lumbar spine degenerative changes are rated under 
38 C.F.R. § 4.71a, DC 5242.  All disabilities of the spine are 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under 
the General Rating Formula apply with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height. A 20 percent disability 
rating is assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Higher 
ratings are warranted for forward flexion of the thoracolumbar 
spine to 30 degrees or less or ankylosis.

Note 1 to the General Rating Formula provides that any associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Note 2 provides that 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See also 38 
C.F.R. § 4.71a, Plate V.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  
The Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  38 C.F.R. § 4.59 
also provides that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability, and that crepitation should be noted 
carefully as points of contact which are diseased.

The April 2008 and November 2009 VA examination reports contained 
normal range of motion findings and specifically indicated that 
there was no muscle spasm or guarding.  The April 2008 VA 
examination report indicated that there were no complaints of 
localized tenderness on palpation of the low back and sacroiliac 
joints, while the November 2009 examination indicated that the 
Veteran complained of localized tenderness on palpation of the 
lower sacroiliac joints.  The November 2009 VA examiner indicated 
that X-rays showed minimal arthritis at L3-L4, but did not 
indicate vertebral abnormality.   The examination reports also 
indicated that there was no additional functional limitation 
caused by any of the DeLuca factors.  Neurologic examination was 
also normal.  These findings reflect that limitation of motion of 
the lumbar spine is noncompensable under the appropriate 
diagnostic codes, i.e., the General Rating Formula.  
Significantly, however, 38 C.F.R. § 4.71a, DC 5003, applicable to 
degenerative arthritis, provides that when limitation of motion 
of the specific joint is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is for application when the 
joint is affected by limitation of motion objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  During the June 2010 Board hearing, 
the Veteran demonstrated to the VLJ when pain on motion occurred.  
Hearing transcript, p. 12.  The Veteran is competent to testify 
to pain on motion, and the Board finds that his testimony and 
demonstration during the June 2010 Board hearing regarding 
painful motion is credible. See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  A 10 percent rating is therefore 
warranted for the Veteran's lumbar spine degenerative changes.

The Veteran's Board hearing testimony did not otherwise indicate 
that a higher rating was warranted or that the examination 
reports were otherwise inaccurate or inadequate.  Specifically, 
the 10 percent rating would now contemplate pain on motion and 
limitation of flexion to 61 degrees.  In order to warrant a 
higher rating, there must be the functional limitation of flexion 
to 60 degrees or less; a combined range of motion to 170 degrees 
or less; or muscle spasm or guarding resulting in abnormal gait 
or spinal contour.  See DeLuca v. Brown, 8 Vet. App. 202.  Here, 
neither the objective nor subjective evidence suggests that the 
Veteran is so impaired.  Rather, the record, to include the 
Veteran's testimony, establishes that he has a good ("O.K.") 
range of motion with minimal restriction.  As the Veteran's 
impairment does not approximate the functional equivalent of 
limitation of flexion to 60 degrees or less, combined range of 
motion to 170 degrees or less, or muscle spasm or guarding 
resulting in abnormal gait or spinal contour, a rating higher 
than 10 percent is not warranted for the Veteran's lumbar spine 
degenerative changes.

PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411; however, all psychiatric disorders other than 
eating disorders are rated under the general rating formula for 
mental disorders.  Under this general rating formula, a 50 
percent rating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

A 70 percent rating is available for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is available for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

The use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The April 2008 and November 2009 VA examination reports reflect 
that the Veteran had few, if any, of the symptoms listed in the 
criteria for a 70 or 100 percent rating.  There was no indication 
of suicidal ideation or obsessed rituals, the Veteran was able to 
track the conversation well, with no impairment of conversation 
or attention, affect was appropriate, memory was intact, thinking 
was logical and goal oriented.  Grooming and hygiene were 
satisfactory and the Veteran was alert and oriented.  The 
symptoms present were difficulty being around others and 
irritability dealing with others resulting in a lack of 
employment, nightmares, exaggerated startle, hypervigilance, 
intrusive thoughts, and anxious and irritable underlying mood.  
The Veteran described himself as a loner who travelled and visits 
others but keeps his visits short.  He was married for three 
years, the marriage ended in divorce in 1993 and has not had an 
intimate relationship since then.  During the April 2008 VA 
examination, he described "some difficulty with others."  
During the November 2009 VA examination, he described 
"difficulties dealing with others."  In his conclusion, the 
November 2009 VA examiner wrote, as clarified in a December 2009 
addendum, that the Veteran's PTSD symptoms "may have slightly 
worsened" since the prior VA examination, "but not to a degree 
that would significantly impact his ability to function socially 
or occupationally."  During the Board hearings, the Veteran 
indicated that it was a combination of his disabilities, 
including his PTSD, which rendered him unemployable.  The SSA 
disability determination indicated that the primary diagnosis was 
left shoulder degenerative joint disease and the secondary 
diagnosis was degenerative joint disease of the knees.

The above evidence reflects that the Veteran disability picture 
is best characterized as causing occupational and social 
impairment with reduced reliability and productivity rather than 
with deficiencies in most areas, because his judgment and 
thinking were not deficient, mood was irritable but did not 
involve near continuous panic or depression, he had difficulty 
in, rather than inability to, establish relationships, and his 
occupational impairment was due to other disabilities along with 
his PTSD.  This, and the absence of almost all of the symptoms in 
the criteria for a 70 percent rating (except for difficulty in 
adapting to stressful circumstances), warrants the conclusion 
that the Veteran's symptoms more nearly approximate those in the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  This 
conclusion is supported by the Global Assessment of Functioning 
(GAF) scores of 55 on each examination.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing DSM-IV).  This is most consistent 
with the current 50 percent rating.

Chronic Bronchitis

Diagnostic Code 6600 provides ratings for chronic bronchitis.  
Forced Expiratory Volume in one second (FEV-1) of 71- to 80- 
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 
to 80 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-
percent predicted, is rated 10 percent disabling. FEV-1 of 56- to 
70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65-percent predicted, is rated 30 percent disabling. 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling. FEV-1 
less than 40 percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; DLCO (SB) less than 40-percent predicted, or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, or; 
requires outpatient oxygen therapy, is rated 100 percent 
disabling. 38 C.F.R. § 4.97.

Significantly, 38 C.F.R. § 4.96 contains special provisions for 
rating respiratory disabilities, and provides that when there is 
a disparity between the results of different FEV-1and FVC, so 
that the level of evaluation would be different depending on 
which test result is used, the test result is used that the 
examiner states most accurately reflects the level of disability. 
38 C.F.R. § 4.96(d)(6).  It also provides that post 
bronchodilator results are to be used except when they are poorer 
than the pre-bronchodilator results, in which case the pre-
bronchodilator values are to be used.

April 2008 PFT indicates FEV-1 predicted was 70 percent, FEV-
1/FVC was 81.16, and DLCO (SB) was 96 percent predicted.   The 
FEV-1 predicted result would warrant a 30 percent rating while 
the FEV-1/FVC score would warrant a 10 percent rating and the 
DLCO (SB) score would warrant a noncompensable rating.  See 38 
C.F.R. § 4.31 (authorizing assignment of noncompensable rating 
when not provided in Rating Schedule and criteria for 10 percent 
rating are not met).  The VA examiner (a registered nurse) was 
asked which PFT finding most closely approximated the Veteran's 
symptoms.  The examiner's May 2008 response was ambiguous, and 
the RO asked for clarification.  In March 2009, a different VA 
registered nurse indicated in an addendum that the most severely 
affected parameter determines the impairment rating.  She 
indicated that the FVC of 60 percent of normal is the value that 
most closely represents the severity of symptoms related to the 
Veteran's chronic bronchitis.  The Board notes that FVC alone is 
not one of the PFT rating criteria under DC 6600; rather FEV-
1/FVC is one of the criteria, along with FEV-1 and DLCO (SB).  
Thus, the addendum does not provide additional guidance as to 
which PFT scores most accurately reflect the level of disability.

November 2009 PFT indicates FEV-1 was 61 percent predicted, FEV-
1/FVC was 80, and DLCO (SB) was 96 percent predicted.  The FEV-1 
result was a higher 68 percent, pre-bronchodilator.   The FEV-1 
score would warrant a 30 percent rating while the FEV-1/FVC score 
would warrant a 10 percent rating, and the DLCO (SB) score would 
warrant a noncompensable rating.  In response to an e-mail 
inquiry as to which of the three PFT measures would be considered 
to best represent the level of disability, the examiner (a 
physician's assistant) indicated in May 2010 that the DLCO (SB) 
best represented the level of disability.  The Board notes that 
38 C.F.R. § 4.96(d)(6) provides that an examiner can offer an 
opinion as to the accuracy of testing only as to a disparity 
between FEV-1 and FVC, not DLCO (SB).  Thus, the examiner's e-
mail response does not provide additional guidance as to which of 
the PFT scores most accurately reflects the level of disability.

Consequently, as the FEV-1 percentage on both the April 2008 and 
November 2009 PFTs were between 56 and 70 percent predicted, and 
there is no opinion indicating that the FEV-1/FVC more accurately 
reflected the level of disability, the Board finds that the 
Veteran's symptoms more nearly approximate those in the criteria 
for a 30 percent rating.  38 C.F.R. § 4.7.  A higher rating is 
not warranted because the examination reports did not indicate 
that the Veteran had any of the symptoms listed in the criteria 
for ratings higher than 30 percent.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, 
such consideration requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
lumbar spine degenerative disease, PTSD, and bronchitis are fully 
contemplated by the applicable rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.  In any event, 
as noted, while the disabilities impact the Veteran's employment, 
none of them, by themselves or in combination, have resulted in 
marked interference with employment.  This conclusion is 
supported by the fact that none of these disabilities were listed 
as the primary or secondary diagnosis in the SSA's disability 
determination.  Nor have these disabilities caused frequent 
hospitalization or otherwise rendered impractical the application 
of the regular schedular standards.  Therefore, referral for 
consideration of an extraschedular evaluation for lumbar spine 
degenerative disease, PTSD, or chronic bronchitis, is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Conclusion

For the foregoing reasons, the evidence warrants uniform 10, 50, 
and 30 percent ratings for the Veteran's lumbar spine 
degenerative disease, PTSD, and chronic bronchitis, respectively.  
The benefit-of-the-doubt doctrine is therefore not for 
application, the claims for a higher initial rating for lumbar 
spine degenerative disease and an increased rating for chronic 
bronchitis must be granted to the extent indicated, and the claim 
for an increased rating for PTSD must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

A rating of 10 percent is granted for lumbar spine degenerative 
changes, subject to controlling regulations governing the payment 
of monetary awards.

Entitlement an increased rating for PTSD, currently rated 50 
percent disabling, is denied.

A rating of 30 percent is granted for chronic bronchitis, subject 
to controlling regulations governing the payment of monetary 
awards. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


